Case 1:18-cv-01001-STA-jay Document 23 Filed 06/19/20 Page 1 of 1                  PageID 936



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION



CALVIN ELLISON,                                 )
                                                )
       Petitioner,                              )
                                                )
v.                                              )             Case No. 1:18-cv-01001-STA-jay
                                                )
BERT C. BOYD,                                   )
                                                )
       Respondent.                              )


                     ORDER DIRECTING CLERK TO MODIFY DOCKET
                                      AND
                             DENYING MOTION TO STAY


       Petitioner, Calvin Ellison, has filed a document styled “Motion to Hold in Abeyance.”

(ECF No. 22.) Petitioner asks the Court to stay proceedings in this 28 U.S.C. § 2254 case “until

the State court rules upon the action.” (Id. at 1.) Although a federal court may, under certain

circumstances, stay a § 2254 case to allow a state prisoner to exhaust his unexhausted claims in

state court, see Rhines v. Weber, 544 U.S. 269, 277 (2005), Petitioner does not explain what

claims he is currently pursuing in that forum. The Court is therefore unable to determine if a

stay is warranted. The motion is DENIED. 1

       IT IS SO ORDERED.

                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             CHIEF UNITED STATES DISTRICT JUDGE

                                             Date: June 19, 2020

1
  The Clerk is DIRECTED to modify the docket to reflect Bert C. Boyd as Respondent. See
Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004); Fed. R. Civ. P. 25(d).
